DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-12, 14-19 are pending and have been examined in this application. 
Claims 1-7, 14-18 are amended, claims 8-12 are original, claim 13 is cancelled, claim 19 is new.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 07/30/2021 and reviewed by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The new drawing sheets need to be labeled with “Replacement Sheet” or “New Sheet” in the top margin.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim(s) 1, 2, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2366860 A) to Kraft.
In regards to claim 1, Kraft anticipates a plant training device comprising: a first portion (Kraft; annotated K1) including a first portion base (Kraft; cylindrical portion of K1, can be seen in FIG 4) and a plurality of angularly spaced-apart first indexing elements (Kraft; demonstrated by annotated K1 below, which protrude outwardly from the outer surface of K1) extending along an exterior of the first portion base (Kraft; where each of K3 extends outwards from the exterior surface of K1, and along the cylindrical base); and a second portion (Kraft; K2) including a second portion base (Kraft; cylindrical portion of K2, can be seen in FIG 4) having a first end and a second end opposite the first end (Kraft; either end as seen in FIG 4, such as the end nearest 20 or the end opposite of 20), the second portion base defining an interior cavity (Kraft; the interior cavity demonstrated by the dotted lines in FIG 4, or otherwise seen in FIG 5) structured to receive at least a portion of the first portion base therein (Kraft; see FIG 5 where the first portion K1 is received within the interior cavity created by K2), the interior cavity including a plurality of angularly spaced-apart recesses (Kraft; the recesses being the complementary structures to K3, which receives each protruding K3 within each recess), each recess being structured to complementarily slidingly engage and receive therein a first indexing element of the first portion whenever at least a portion of the first portion base is received in the interior cavity (Kraft; see FIG 5, where the indexing elements K3 are slidingly received within each of their complementary recesses which are the recessed portions along the interior surface of K2) at any one of the second portion base first end and the second portion base second end (Kraft; see FIG 4, where the dotted lines indicate the cavity extends through either end of K2, allowing one to insert K1 into either end), to rotationally secure the first portion and the second portion with respect to each other (Kraft; due to the configuration of K1 and K2, K1 having indexing elements which protrude outward from its exterior surface K3, and K2 having recesses which receive K3 on the interior surface lining the cavity, K1 and K2 are secured rotationally such that they cannot rotate with respect to each other).

    PNG
    media_image1.png
    265
    538
    media_image1.png
    Greyscale


In regards to claim 2, Kraft anticipates the plant training device of claim 1 wherein each recess of the plurality of angularly spaced-apart recesses (Kraft; recesses which correspond to hold each of K3 as seen in FIG 5 above) is spaced apart from a second end of the second portion base (Kraft; embodiment FIG 9).

In regards to claim 12, Kraft teaches the plant training device of claim 1 wherein the first portion base (Kraft; cylindrical portion of K1) has a first end and a second end opposite the first end (Kraft; see FIG 4 and FIG 5), and wherein the indexing elements of the plurality of angularly spaced-apart first indexing elements extend to along a length of the first portion base to the base second end (Kraft; see FIG 8 where the pieces extend along an entire length).

In regards to claim 14, Kraft teaches the plant training device of claim 1 wherein each recess of the plurality of angularly spaced-apart recesses (Kraft; each recess on the interior surface of K2 which corresponds and receives K3) in the second portion base interior cavity extends along an entire length of the second portion base interior cavity (Kraft; where the cavity engages with the entire length of the exterior of FIG 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2366860 A) to Kraft.
In regards to claim 11, Kraft teaches the plant training device of claim 1 wherein the first indexing elements of the plurality of first indexing elements are angularly spaced-apart 30 degrees from each other, and wherein the recesses of the plurality of recesses are angularly spaced-apart 30 degrees from each other.
However, it would have been an obvious matter of design choice to adjust the spacing between each of the indexing elements, which is currently at 45 degrees as can be seen in FIG 5 of Kraft, to be 30 degrees spaced apart, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, Kraft teaches angularly spaced apart indexing elements which provide control over the positioning. 
The motivation for changing the size of the angle from 45 to 30 degree spacing between the indexing elements and the recesses, would be to increase the number of indexing elements and recesses to add additional securement when the device is assembled, since 30 degree spacing would equate to 12 indexing elements and recesses rather than the preexisting 8 in the invention of Kraft. 

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9493946 B2) to Foderberg.
In regards to claim 15, Foderberg teaches a plant training device comprising a first portion (Foderberg; 12) having a first arm (Foderberg; 16) including a first part (Foderberg; F3 or F4 below), a second part (Foderberg; F1 or F6 below) extending from the first arm first part, and a radiused portion (Foderberg; F2 or F5) extending between and connecting the first arm first part and the first arm second part (Foderberg; see FIG 6), but fails to teach the radiused portion having a radius of at least 7 millimeters.  

    PNG
    media_image2.png
    355
    720
    media_image2.png
    Greyscale

However, while limiting the radius of curvature to at least 7mm could provide benefits to contact the plant in the instant application, it does not directly impact how the device is constructed or operated, as an alternative embodiment of the device is recited to have an optimal working range of a 7-15 mm radius.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In the case of Foderberg, either of F2 or F5 above may have a radius of curvature in a range of at least 7 mm, as the radius would either allow the user to better manipulate portion F6 in the case of curved part F5, or would allow the device to grasp different wall sizes in the case of curved part F2.

In regards to claim 16, Foderberg teaches the plant training device of claim 15, but fails to explicitly teach wherein the radiused portion has a radius in a range of 7-15 millimeters inclusive.  
However, while limiting the radius of curvature between 7-15 mm could provide benefits to contact the plant in the instant application, it does not directly impact how the device is constructed or operated, as an alternative embodiment of the device is recited to have an optimal working range of at least 7mm radius.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In the case of Foderberg, either of F2 or F5 above may have a radius of curvature in a range of 7-15 mm inclusive, as the radius would either allow the user to better manipulate portion F6 in the case of curved part F5, or would allow the device to grasp different wall sizes in the case of curved part F2.

In regards to claim 17, Foderberg teaches the plant training device of claim 15 further comprising a second portion (Foderberg; 18) structured to be engageable with the first portion (Foderberg; see FIG 3) so as to rotationally secure the first portion and the second portion with respect to each other (Foderberg; secures the first and second portions 12 and 14 rotationally with respect to each other), the second portion having a second arm (Foderberg; 22) including a first part (Foderberg; either F9 or F10), a second part (Foderberg; either F7 or F12) extending from the second arm first part, and a radiused portion (Foderberg; either F8 or F11) extending between and connecting the second arm first part and the second arm second part, but fail to explicitly teach the radiused portion having a radius of at least 7 millimeters.  

    PNG
    media_image3.png
    259
    600
    media_image3.png
    Greyscale

However, while limiting the radius of curvature to at least 7mm could provide benefits to contact the plant in the instant application, it does not directly impact how the device is constructed or operated, as an alternative embodiment of the device is recited to have an optimal working range of 7-15 mm radius.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In the case of Foderberg, either of F8 or F11 above may have a radius of curvature in a range of at least 7 mm, as the radius would either allow the user to better manipulate portion F12 in the case of curved part F11, or would allow the device to grasp different wall sizes in the case of curved part F8.

In regards to claim 18, Foderberg teaches the plant training device of claim 17, but fails to explicitly teach wherein the radiused portion has a radius in a range of 7-15 millimeters inclusive.
However, while limiting the radius of curvature between 7-15 mm could provide benefits to contact the plant in the instant application, it does not directly impact how the device is constructed or operated, as an alternative embodiment of the device is recited to have an In re Aller, 105 USPQ 233.  
In the case of Foderberg, either of F8 or F11 above may have a radius of curvature in a range of 7-15 mm inclusive, as the radius would either allow the user to better manipulate portion F12 in the case of curved part F11, or would allow the device to grasp different wall sizes in the case of curved part F8.


Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160295811 A1) to Rider in view of (US 6254049 B1) to Gochly.
In regards to claim 15, Rider teaches a plant training device comprising a first portion (Rider; either of 1, FIG 2, or either structure seen in FIG 3D and 3E) having a first arm (Rider; either of 30) including a first part (Rider; see R1 below), a second part extending from the first arm first part (Rider; R2 below, extending through a radiused portion), and a radiused portion (Rider; R3 below) extending between and connecting the first arm first part and the first arm second part (Rider; see Fig 3D or FIG 3E), however Rider fails to explicitly teach the radiused portion having a radius of at least 7 millimeters.

    PNG
    media_image4.png
    472
    779
    media_image4.png
    Greyscale

Gochly teaches the radiused portion having a radius of at least 7 millimeters (Gochly; Col. 4 lines 6-9; where the radiused portion are bends having 10 mm radii).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curvature of Rider’s R3 portion such that it is at least 7 millimeters in radius, or 10 millimeters as described by Gochly. The motivation for doing so would be to provide a hooked portion of a suitable size large enough to engage with multiple diameters of ties, plant stems, or stakes depending on the application or preferences of a user.

In regards to claim 16, Rider as modified by Gochly teach the plant training device of claim 15 wherein the radiused portion has a radius in a range of 7-15 millimeters inclusive (Gochly; 10 mm is in the range of 7-15 mm).

In regards to claim 17, Rider as modified by Gochly teach the plant training device of claim 15 further comprising a second portion (Rider; second one of 1 in FIG 2) structured to (Rider; engageable at 34/46 or 34/35/37 or 34/36/38 as seen in FIG 2) so as to rotationally secure the first portion and the second portion with respect to each other (Rider; because of the structure of the securement, the devices cannot rotate with respect to one another), the second portion having a second arm (Rider; where second one of 1 in FIG 2 also has arms 30) including a first part, a second part extending from the second arm first part, and a radiused portion extending between and connecting the second arm first part and the second arm second part (Rider; identical to R1, R2, R3, see FIGs 3D and 3E), but Rider fails to teach the radiused portion having a radius of at least 7 millimeters. 

    PNG
    media_image4.png
    472
    779
    media_image4.png
    Greyscale

Gochly teaches the radiused portion having a radius of at least 7 millimeters (Gochly; Col. 4 lines 6-9; where the radiused portion are bends having 10 mm radii).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curvature of Rider’s second R3 portion such that it is at least 7 millimeters in radius, or 10 millimeters as described by Gochly. The motivation for 

In regards to claim 18, Rider as modified by Gochly teach the plant training device of claim 17 wherein the radiused portion has a radius in a range of 7-15 millimeters inclusive (Gochly; 10 mm is between 7-15 mm). 

Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 and the reference of Foderberg are moot due to the amended claim language and rejection with Kraft above.
Applicant argues that Kraft does not teach the claim language of claim 1 because the grooves 12 are not structured to complementarily slidingly engage a first indexing element of the first portion, since grooves 12 must remain empty to provide its intended function, and that there is no part that enters grooves 12, and therefore does not teach the grooves, recesses, and the two portions being interconnected as described in claim 1.
Examiner respectfully notes that it appears applicant has misunderstood the rejection, and disagrees with applicant’s argument. Examiner has further clarified the rejection in the 102 rejection above for Kraft, but will re-explain here with the annotated drawing below.

These are the structures to which was being referred to in the Non-Final rejection, the recesses are between each of 12, which refers to the elements designated ‘12’ on K2, not the recesses demonstrated within K1. 
This argument is also used in Claims 12.

    PNG
    media_image1.png
    265
    538
    media_image1.png
    Greyscale


Arguments regarding Claims 3-10 are moot in view of the new 102 rejection for claim 1 and the allowable subject matter indicated above.
In regards to claim 15, applicant states that the arguments with respect to claim 3 applies, and a similar argument exists for claims 16 and 18, where applicant argues that because the cited references are not plant training devices and have nothing to do with training a plant, therefore they do not teach or suggest the usefulness of the particular range of dimensions of the radiused portion. Applicant also argues that there is no indication that the 
Examiner respectfully disagrees. Firstly, the preamble of the claim which states “a plant training device is merely stating the intended use of the device is not considered a limitation and it has no significance to the claim construction. See MPEP 2111.02 part II.  
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation");

The “Plant training device” as claimed is the intended use of the structure. Applicant has claimed a particular structure in the body of the claim, and regardless of the intended use of the prior art, if the prior art teaches the structure as-claimed, then it reads upon the claimed invention. In the instant case, the range of a radiused portion having a 7mm radius could have a variety of different uses and applications for Foderberg.
Examiner notes that, in particular, Foderberg explicitly demonstrates in its figures the radiused portions being referenced are significant due to the interaction of these potions with either the corners of the wall, or extending outward as possible places for a user to set their fingers when manipulating the device into place, see for example FIG 10 
For applicant’s benefit, a secondary rejection has been introduced to demonstrate how broad independent claim 15 is, and that the statement of a structure with very broadly recited connecting portions, a body, etc. as well as the “at least 7mm” limitation is not enough to overcome the prior art.

    PNG
    media_image5.png
    665
    471
    media_image5.png
    Greyscale


Additionally, Examiner notes that applicant has argued that the feature regarding the 7mm curvature of both arms is critical for the functionality of the device, however in claims 1 and 15, this feature for both arms is not included as part of the device. Examiner notes that the independent claims as currently written do not require both arms or the radiused portions at all and as written alone would not function as applicant argues they should in order to support a plant device and bend it as needed. Examiner encourages applicant to claim the essential structure of the device in the independent claims since it appears this structure is what is important to the device’s intended use .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10925220 B2 to Lavenberg teaches a vegetation support training device which has a radiused portion that is at least ½ inches in width (diameter).
US 20180249643 A1 to Akana teaches a plant training device which has an internal radiused portion with an inner diameter of 3/16 to 5/16 inches.
US 20170261019 A1 to Johnson teaches a curved portion which is meant to hold plant trellises, this curved portion sized to receive a pole with at least a 3/8 inch diameter.
US 20130219785 A1 to Ritchotte teaches the use of hexagonal apertures meant to hold plants which are about ¾ inch apertures, which is approximately 19.05 mm.
US 20060236602 A1 to Grunnah teaches a plant holding device which has an adjustable diameter, the minimum diameter described being 2 inches.
US 20030051319 A1 to Herron is a quick release wire hanger device for plant trellises, the openings in the hooks having a diameter of ½ inches.
US 3302328 A to King is a plant holding device to keep a plant upright, the diameter of the device being adjustable to suit the plant which can be as small as 6 inches or as large as required.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        

/EBONY E EVANS/Primary Examiner, Art Unit 3647